EXHIBIT NO. 32.1 Form 10-K Fortress Exploration, Inc. File No. 000-26703 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Fortress Exploration, Inc. (the "Company") on Form 10-K for the year ended December 31, 2009 as filed with the Securities and ExchangeCommission on the date hereof (the "Report"), I, Pieter DuRand, Chief Executive and FinancialOfficer of the Company, certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)the information contained in the Report fairly presents, in all material respects, thefinancial condition and results of operations of the Company. Date: March 25, 2010 By: /s/Pieter DuRand Name Pieter DuRand Title Chief Executive Officer Chief Financial Officer A signed original of this written statement required by Section 906 has been provided to Echo Resources, Inc. and will be retained by Echo Resources, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
